Judge Clark
dissenting:
The following factual circumstances are noted: (1) The vehicles involved in the collision were proceeding on Rural Paved Road 1146, not one of the main approaches to the City of Rose Hill; (2) no city limit sign had been erected on the road to give notice to motorists that they were approaching or were within the city; (3) the collision occurred just within the municipal boundary in an area void of any structure to indicate an approach to a city; (4) the intersecting city street was a “little”, unpaved, dirt road, was “out in farm country”, in a corn field, obscured by brush and bushes, and “real hard to see”; (5) no sign designating the intersection had been erected; and (6) the directional signals on corporate defendant’s preceding truck were inoperative, and the defendant gave no signal of his intention to make a left turn.
G.S. 20-150 (c) and other statutory rules of the road are not unyielding under any and all circumstances, but should receive a reasonable construction and be applied in the light of the facts involved in a particular case. See Tucker v. Moorefield, 250 N.C. 340, 108 S.E. 2d 637 (1959) ; Weavil v. Trading Post, 245 N.C. 106, 95 S.E. 2d 533 (1956) ; 60A C.J.S., Motor Vehicles, § 268 (1969).
G.S. 136-31 provides that local authorities shall cause appropriate signs to be erected and maintained designating residence and business districts, and such other signs as may be deemed necessary to carry out the provisions of G.S. 136-30 to 136-33. It is my opinion that G.S. 20-150 (c) contemplates that a motorist have reasonable notice that he is within a municiplity; it was not intended to enlarge the common law duty of due care to that of clairvoyance.
In Adams v. Godwin, supra, relied on by the majority, the knowledge of the operator that he was within a municipality was not questioned. It is my opinion that this factual circumstance distinguishes it from this case, and that there was reversible error in the charge to the jury.